Citation Nr: 1816492	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-57 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Previously, in September 2017, the Board remanded this matter. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).


REMAND

Where VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

In August 2016, the RO procured a VA medical opinion to assess the etiology of the Veteran's low back disorder.  As the Veteran's October 1966 enlistment examination noted, a back injury prior to active duty service, the RO specifically requested an aggravation opinion.  The VA examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner explained that there is no evidence that the Veteran's current degenerative joint disease (DJD) and degenerative disc disease (DDD) existed prior to service.  The earliest record of degenerative changes is a magnetic resonance imaging (MRI) test dated October 31, 2006, almost 40 years after separating from active duty.  DJD and/or DDD being present in a 24 year old would be highly unlikely, and there was no evidence that it was present.  The back pain that existed prior to service was reportedly most consistent with lumbar strain, and the Veteran was seen only one time during service for mild left paralumbar strain.  There was no evidence of chronic or ongoing symptoms, a back examination at separation from service was normal, and there was no evidence of aggravation of a back disorder during service.

Unfortunately, the Board finds that the August 2016 VA medical opinion is insufficient for rating purposes.  In relevant part, the VA examiner relied on the lack of medical documentation of complaints for ongoing symptoms without specifically considering or discussing the Veteran's competent statements endorsing continuity of symptoms since service.  See June 2015 VA Medical Center (VAMC) and July 2013 VA Examination records; see also  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven"); Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (lay persons are competent to report symptoms of pain).  

Moreover, the examination report is internally inconsistent and does not provide an adequate rationale.  The VA examiner first noted that a back disorder clearly and unmistakably existed prior to service, but then stated that there was no evidence that the Veteran's DJD and DDD existed prior to service.  Additionally, while the examiner indicated that the presence of DJD or DDD in a 24 year old would be highly unlikely, the examiner did not provide additional explanation as to whether the Veteran's lumbar strains could cause DJD or DDD.  Accordingly, the Board finds that remand is warranted for a new VA examination and opinion consistent with the directives herein. 

Furthermore, the record indicates that there are missing private medical records which may be relevant to the Veteran's claim.  Specifically, a November 2015 VAMC treatment note references a September 2003 low back MRI from Jordan Valley Hospital.  However, the file is devoid of private treatment records from Jordan Valley Hospital and there is no indication that the RO ever attempted to develop this evidence.  Accordingly, on remand, the RO must attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make reasonable efforts to obtain any outstanding records of pertinent medical treatment from VA and private health care providers.  With the Veteran's assistance, the RO is instructed specifically to request medical records from Jordan Valley Hospital, to include the September 2003 MRI.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  After the above records request has been completed to the extent possible, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's low back disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail. 
Based a review of the record, the examiner must respond to the following:

a)  Identify all low back disorders which have been present at any time during the course of the claim.  

b)  State whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that any low back disability preexisted the Veteran's active duty service?

c)  If it is determined that a low back disorder clearly and unmistakably preexisted service, state whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting low back disorder was not aggravated beyond the natural progression of the condition?

Note that the term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d)  For any low back disorder which was present at any time during the course of the claim, but did not clearly and unmistakably preexist service, state whether it at least as likely as not (50 percent probability or greater) had its onset during service or is it otherwise related to service?

In rendering the above opinions, the examiner is asked to specifically discuss:

(i) the October 1966 enlistment examination indicating that the Veteran had low back pain 3 years ago after falling off a truck and continued flare-ups,

(ii) the July 1969 service treatment record indicating mild paralumbar back strain, spasm and decreased ROM,

(iii) the September 2003 MRI from Jordan Valley Hospital (noted in the November 2015 VAMC treatment record), 

(iv) the October 2006 VAMC MRI showing degenerative changes of the spine; and

(v) the June 2015 CT scan showing multilevel degenerative disc disease of the lumbar spine.  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing all indicated development, readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with an appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.  



_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

